Schneider, J.,
dissenting. The obvious purport of sub-paragraph (X) of Section 4123.68, Eevised Code, is to extend the coverage of the Workmen’s Compensation Act to all occupational diseases not specifically mentioned in other subparagraphs of that section and to provide compensation as well for such other diseases which are caused by conditions peculiar to a particular occupation.
1 am persuaded that one who is otherwise covered by the *88act who claims that her degenerative arthrosis has been made symptomatic by repeated traumas incurred in her occupation is entitled to every reasonable inference from the language adopted by the General Assembly in enacting subparagraph (X), and that the Industrial Commission should be required to determine whether a direct causal relationship exists between the cumulative traumas and the disabling effects of the disease from which she claims to suffer. If the proof shows that relationship to exist in fact, she suffers from a disease peculiar to her particular occupation to which she is not ordinarily subjected or exposed outside of or away from her employment, hence, an occupational disease, and is entitled to be compensated to the extent of disability caused by the occurrences which she suffered in her occupation.
She is not entitled to appeal from the refusal of the Industrial Commission to perform the duty to make that determination (Szekely v. Young, Admr., 174 Ohio St. 213), and therefore a writ of mandamus should issue to compel its performance.
O’Neill and Herbert, JJ., concur in the foregoing dissenting opinion.